MacKINNON, Circuit Judge:
I concur in the majority opinion with two minor reservations. Under the circumstances of this case, I see no need to express an opinion as to whether this court has the power to review the Commission’s refusal to suspend a tariff. Compare cases cited at page 1102, supra, with United Telegraph Workers, AFL-CIO v. FCC, 141 U.S.App.D.C. 190, 436 F.2d 920 (1970). Whether or not this court has such power is not an issue in this case since the Commission did suspend the tariff for the full period permitted by law.
In addition, I see no need to intimate that the information supplied by a carrier in its transmittal letter may comply with Rule 61.33(a), 47 C.F.R. § 61.33(a) (1970), even though such information does not amount to a prima facie case. See majority opinion at page 1104, supra. Before the Commission none of the parties contended that the transmittal letter was required to set forth a prima facie case, though one party did suggest that AT&T’s transmittal letter did not comply with 61.33(a) without specifying the standard against which it contended compliance should be measured. Joint App. 398 et seq. Since the prima facie case standard was not presented to the Commission, I see no need for considering it here. See United States v. L. A. Tucker Truck Lines, 344 U.S. 33, 73 S.Ct. 67, 97 L.Ed. 54 (1952); Community Broadcasting Service, Inc. v. FCC, 126 U.S.App. D.C. 258, 377 F.2d 143 (1967); Democrat Printing Co. v. FCC, 91 U.S.App. D.C. 72, 78, 202 F.2d 298, 303-04 (1952).
Since the majority opinion does deal with the matter, however, I add the further comment that I do not read the statement that the information contained in the transmittal letter “may be sufficient even though it does not amount to a prima facie case,” page 19, supra, to mean that the Commission may not in a proper case reject a tariff for failure of the letter of transmittal to present a prima facie case. The amount of information required to satisfy the Rule at issue here, 47 C.F.R. § 61.33(a) (1970), or the recent amendment of that Rule, 47 C.F.R. § 61.38 (1971), is a subject on which I express no opinion. Compare FCC Report & Order, 35 Fed.Reg. 16247, 16250 (1970).